Citation Nr: 0703863	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-11 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
herniated nucleus pulposus at L4-5 with canal stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran submitted his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
January 2001.  He has alleged that he experienced additional 
back disability as a result of surgical procedures performed 
by VA in October and December 1998.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; see 
also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

There is some evidence of record which, in part, supports the 
veteran's claim.  A VA clinical record dated in October 2000 
includes the notation that the veteran had lumbar pain and 
chronic left leg pain complicated by possible nerve injury 
after stenting.  The veteran described burning pain in the 
left thigh that could be compatible with the lateral femoral 
cutaneous nerve but this was somewhat more lateral than the 
author would have expected.  Additionally, the examiner who 
conducted a December 2001 VA examination opined that a stent 
placement procedure aggravated pre-existing degenerative disc 
disease of the lumbar spine.  

The Board finds a remand is required as there is presently 
insufficient competent evidence to determine whether the 
proximate cause of the current back disability, i.e., the 
surgical procedure performed by VA in 1998, involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department, or involved an event not reasonably foreseeable.  
Medical evidence that addresses these missing elements is 
essential in making an informed decision in this case.  The 
Board also notes it is not apparent if the physicians who 
provided the above referenced opinions had access to and 
reviewed the pertinent surgical and clinical records when 
forming their opinions.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Accordingly, an addendum opinion must be requested from the 
examiner who performed the December 2001 VA examination that 
addresses the remaining elements necessary to establish 
compensation under 38 U.S.C.A. § 1151.  If and only if such 
opinion cannot be obtained, the veteran should be afforded a 
new VA examination to address these questions.   

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board need not 
consider the question of VCAA compliance in the case 
presently before the Board since there is no detriment to the 
veteran in light of the remand directed by this decision.  
Any VCAA deficiencies will be addressed by the RO while the 
issue on appeal is back before it as a result of this remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of outstanding VA treatment 
records should be obtained from the VA 
medical facilities in Miami and 
Homestead, Florida.  

2.  The claims file should be returned to 
the examiner who conducted the December 
2001 VA examination, and request that he 
indicate whether the veteran currently 
experiences any additional disability as 
a result of the surgical procedure, 
including stent insertion, performed by 
VA in 1998, which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
rendering the treatment.  In addressing 
this question, the examiner should opine 
whether VA failed to exercise the degree 
of care that would be expected of 
reasonable health care providers in 
rendering the 


treatment, or, that the treatment was 
rendered without the veteran's consent.  
In determining events not reasonably 
foreseeable, the examiner should discuss 
whether or not any currently existing 
additional disability found on 
examination is considered by a reasonable 
healthcare provider to be an ordinary 
risk of the care rendered by VA in 1998.  
If such risk was known, the examiner 
should discuss whether it is the type of 
risk that a reasonable health care 
provider would have disclosed to the 
veteran. 

If, and only if, the examiner who 
conducted the December 2001 VA 
examination is not available, then the RO 
should schedule the veteran for an 
appropriate VA examination to obtain the 
opinions requested above.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to 
indicate that such review had been 
conducted.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans 


Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

